UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: December 31, 2009 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-11412 AMTECH SYSTEMS, INC. (Exact name of registrant as specified in its charter) Arizona 86-0411215 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 131 South Clark Drive, Tempe, Arizona 85281 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 480-967-5146 Indicate by a check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [ ] Yes [ ] No. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller Reporting Company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Shares of Common Stock outstanding as of February 1, 2010: 9,017,352 AMTECH SYSTEMS, INC. AND SUBSIDIARIESTABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets December 31, 2009 (Unaudited) and September 30, 2009 3 Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended December 31, 2009 and 2008 5 Condensed Consolidated Statements of Cash Flows (Unaudited) Three Months Ended December 31, 2009 and 2008 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Caution Regarding Forward-Looking Statements 17 Overview 18 Results of Operations 18 Liquidity and Capital Resources 21 Off-Balance Sheet Arrangements 22 Contractual Obligations 22 Critical Accounting Policies 22 Impact of Recently Issued Accounting Pronouncements 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 27 PART II. OTHER INFORMATION Item 6. Exhibits 27 SIGNATURES 28 EXHIBIT INDEX 29 2 PART I FINANCIAL INFORMATION ITEM 1. Condensed Consolidated Financial Statements AMTECH SYSTEMS, INC. AND SUBSIDIARIESCondensed Consolidated Balance Sheets(in thousands except share data) December 31, September 30, 2009 2009 (Unaudited) Assets Current Assets Cash and cash equivalents $ 42,475 $ 42,298 Restricted cash 2,314 1,496 Accounts receivable Trade (less allowance for doubtful accounts of $259 and $465 at 7,482 8,409 December 31, 2009 and September 30, 2009, respectively) Unbilled and other 4,851 5,156 Inventories 12,310 13,455 Deferred income taxes 2,190 2,290 Other 1,688 841 Total current assets 73,310 73,945 Property, Plant and Equipment - Net 8,394 8,477 Deferred Income Taxes - Long Term 1,260 1,140 Intangible Assets - Net 3,652 3,828 Goodwill 5,058 5,136 Other Assets 25 - Total Assets $ 91,699 $ 92,526 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 AMTECH SYSTEMS, INC. AND SUBSIDIARIESCondensed Consolidated Balance Sheets (in thousands except share data) December 31, September 30, 2009 2009 (Unaudited) Liabilities and Stockholders' Equity Current Liabilities Accounts payable $ 4,342 $ 4,181 Bank loans and current maturities of long-term debt 121 121 Accrued compensation and related taxes 2,546 2,877 Accrued warranty expense 1,215 1,429 Deferred profit 4,432 4,727 Customer deposits 3,297 2,861 Other accrued liabilities 1,462 1,721 Income taxes payable 10 160 Total current liabilities 17,425 18,077 Income Taxes Payable Long-term 490 480 Long-Term Obligations 132 164 Total liabilities 18,047 18,721 Commitments and Contingencies Stockholders' Equity Preferred stock; 100,000,000 shares authorized; none issued - - Common stock; $0.01 par value; 100,000,000 shares authorized; shares issued and outstanding: 9,002,652 and 8,961,494 at December 31, 2009 and September 30, 2009, respectively 90 90 Additional paid-in capital 70,817 70,403 Accumulated other comprehensive income 14 661 Retained Earnings 2,731 2,651 Total stockholders' equity 73,652 73,805 Total Liabilities and Stockholders' Equity $ 91,699 $ 92,526 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 AMTECH SYSTEMS, INC. AND SUBSIDIARIESCondensed Consolidated Statements of Operations (Unaudited) (in thousands, except per share data) Three Months Ended December 31, 2009 2008 Revenues, net of returns and allowances $ 15,457 $ 17,872 Cost of sales 10,857 11,786 Gross profit 4,600 6,086 Selling, general and administrative 3,975 4,483 Research and development 497 224 Operating income 128 1,379 Interest and other income, net 2 61 Income before income taxes 130 1,440 Income tax provision 50 580 Net income $ 80 $ 860 Earnings Per Share: Basic income per share $ 0.01 $ 0.09 Weighted average shares outstanding 8,972 9,098 Diluted income per share $ 0.01 $ 0.09 Weighted average shares outstanding 9,059 9,109 The accompanying notes are an integral part of these condensed consolidated financial statements. 5 AMTECH SYSTEMS, INC. AND SUBSIDIARIESCondensed Consolidated Statements Of Cash Flows(Unaudited) (in thousands) Three Months Ended December 31, 2009 2008 Operating Activities Net income $ 80 $ 860 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization 424 363 Write-down of inventory 124 119 Deferred income taxes (31 ) (374 ) Non-cash share based compensation expense 377 166 Provision for (reversal of) allowance for doubtful accounts (122 ) 66 Changes in operating assets and liabilities: Restricted cash (867 ) 1,466 Accounts receivable 1,171 890 Inventories 846 (935 ) Accrued income taxes (180 ) 623 Prepaid expenses and other assets (902 ) (687 ) Accounts payable 222 (135 ) Accrued liabilities and customer deposits (225 ) (2,019 ) Deferred profit (218 ) 736 Net cash provided by operating activities 699 1,139 Investing Activities Purchases of property, plant and equipment (373 ) (222 ) Payment for licensing agreement - (300 ) Net cash used in investing activities (373 ) (522 ) Financing Activities Proceeds from issuance of common stock 37 - Payments on long-term obligations (31 ) (62 ) Net cash provided by (used in) financing activities 6 (62 ) Effect of Exchange Rate Changes on Cash (155 ) 355 Net Increase in Cash and Cash Equivalents 177 910 Cash and Cash Equivalents, Beginning of Period 42,298 37,501 Cash and Cash Equivalents, End of Period $ 42,475 $ 38,411 Supplemental Cash Flow Information: Interest paid $ 4 $ 8 Income tax refunds $ 21 $ 131 Income tax payments $ 288 $ 345 Supplemental Non-cash Investing Activities: Transfer inventory to capital equipment $ - $ 116 Intangible assets funded with current liabilities $ - $ 500 The accompanying notes are an integral part of these condensed consolidated financial statements. 6 AMTECH SYSTEMS, INC. AND SUBSIDIARIES NOTES TO CONDENSED
